Edna Earnest Taylor and
                                                                      Elizabeth Earnest




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       July 28, 2014

                                   No. 04-13-00445-CV

                  PNP PETROLEUM I, LP and PNP Management, Inc.,
                                 Appellants

                                              v.

                  Edna Earnest TAYLOR and Elizabeth Earnest Herbst.,
                                    Appellees

                  From the 81st Judicial District Court, Frio County, Texas
                             Trial Court No. 10-05-00167CVF
                        Honorable Donna S. Rayes, Judge Presiding

                       CORRECTED ORDER
Sitting:     Catherine Stone, Chief Justice
             Sandee Bryan Marion, Justice
             Rebeca C. Martinez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.

                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court